                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


LISA A. RABBE,

                      Plaintiff,                                  8:18CV561

       vs.
                                                       MEMORANDUM AND ORDER
WELLS FARGO, N.A., GOVERNMENT
NATIONAL MORTAGE ASSOCIATION,
as Trustee for Guaranteed Remic Pass-
Through Securities and MX Securities
Ginnie Mae Remic Trust 2003-062;
HOMESERVICES LENDING, LLC, and
JOHN DOES 1-100,

                      Defendants.


       This matter is before the Court on the Ex Parte Motion for Temporary Restraining

Order, ECF No. 3, filed by Plaintiff Lisa A. Rabbe. For the reasons stated below, the

Motion will be denied, without prejudice to Rabbe’s pursuit of preliminary injunctive relief

following proper service on the Defendants.

                                     BACKGROUND

       Rabbe, proceeding pro se, filed this action to quiet title to her residence, real

property located at 3108-10 North 95th Street in Omaha, Nebraska (the “Property”).

Rabbe alleges that, upon information and belief, Defendant Wells Fargo, N.A., is

attempting to foreclose on the Property. Rabbe asserts that the Defendants’ security

interests in the Property have not been perfected, and they lack standing to foreclose.

Rabbe also alleges Defendants are liable to her under various theories, including

violations of federal law.     Through her pending Motion, Rabbe seeks to prevent

Defendants from proceeding with the foreclosure.
                                       DISCUSSION

       Rabbe’s request for a temporary restraining order does not meet the requirements

of Federal Rule of Civil Procedure 65(b).        A federal court may issue a temporary

restraining order on an ex parte basis, without notice, “only if” two requirements are met:

       (A) specific facts in an affidavit or a verified complaint clearly show that
       immediate and irreparable injury, loss or damage will result to the movant
       before the adverse party can be heard in opposition; and

       (B) the movant's attorney certifies in writing any efforts made to give notice
       and the reasons why it should not be required.

Fed.R.Civ.P. 65(b)(1).

       Rabbe’s Complaint and Motion do not meet these requirements. First, Rabbe has

not provided “specific facts in an affidavit or a verified complaint” that “clearly show” her

right to ex parte relief before the Defendants can be heard.         “To show a threat of

irreparable harm, the movant must show that the harm is certain and great and of such

imminence that there is a clear and present need for equitable relief.” Cy Wakeman, Inc.

v. Nicole Price Consulting, LLC, 284 F. Supp. 3d 985, 994 (D. Neb. 2018). Rabbe’s

Complaint generally alleges that, upon information and belief, Wells Fargo is attempting

to foreclose on the Property. Defendant provides no other allegation or evidence that the

alleged harm is so imminent that she is clearly entitled to relief before the Defendants can

be heard.

       Second, Rabbe has not certified in writing any attempts to notify the Defendants

of her request for a temporary restraining order. Although her Motion includes a certificate

of service, it is unsigned and fails to explain why such notice should not be required.




                                             2
       Because the Court cannot conclude that the Motion should be granted without

notice, the Court will deny the Motion for Temporary Restraining Order. Rabbe may

pursue preliminary injunctive relief after Defendants are properly served and given an

opportunity to respond.

       Accordingly,

       IT IS ORDERED: the Ex Parte Motion for Temporary Restraining Order, ECF No.

3, is denied without prejudice to Plaintiff’s pursuit of a properly-served motion for

preliminary injunction.



       Dated this 4th day of December, 2018.


                                               BY THE COURT:

                                               s/Laurie Smith Camp
                                               Senior United States District Judge




                                          3
